Marshall, Ch. J.
The writ of error is to the ginal decree, which did not award this writ of habere facias. It was awarded by a subsequent order of the Court, to which no writ of error issued.
Toon, J. The attachment to compel -a performance of the decree was unavailing; and upon the return of it, the habere facias was issued in conformity with the practice in that state, as admitted by the counsel on both sides in the Court below, it was ordered as a mattérof course, and no objection was made. If this motion should prevail, it will make the writ of error operate as a supersedeas, contrary to the intention of the act of Congress.
Motion overruled.